Judge Phillips
dissenting.
In my opinion whether defendant was negligent and plaintiff was contributorily negligent are issues of fact for the jury and the summary judgment holding otherwise should be vacated.
The section of sidewalk plaintiff tripped on, according to her evidence, “approximately two to three inches higher” than the adjoining section (Rp 29), was no slight imperfection impossible to correct in my opinion, but a hazard that obviously could have been removed or minimized by the exercise of due care. Also of significance is that the sidewalk led to the emergency room — a place frequented not by idle strollers, but by persons urgently in need of medical care and those who accompany and visit them; persons who can reasonably be expected to be anxious, hurried, and preoccupied.
As to the contributory negligence issue the opinion does not state the evidence bearing thereon in the light most favorable to plaintiff. Though it states that Ms. Pulley “had been on that section of the sidewalk many times in the past,” the evidence indicates this was the first time she had walked to the emergency room on it; as her testimony was that on prior visits to the hospital she had entered either through the main lobby or by riding to the emergency room entrance in a car or ambulance. (Rp 14). And not mentioned in the opinion is plaintiff’s critical testimony that: As she was walking towards the entranceway several people were leaving the hospital, which caused her to move to the right side of the sidewalk and duck below some low, overhanging tree limbs; after passing under the limbs she raised back up, took two steps, *95and tripped over the protruding section of sidewalk, at which time some of the people leaving the hospital had passed her and some were still approaching her on the sidewalk; immediately before she tripped she was looking in front at those people and not down at her feet. (Rp 15-17). This testimony, when viewed in its most favorable light for the plaintiff, renders completely irrelevant the abstract legal principles quoted in the opinion and refutes the majority’s conclusion that the overhanging tree limbs could not have proximately contributed to her fall and that the only cause was her inexcusable inattention. Obviously, the tree limbs, the approaching people, and plaintiff’s ducking, looking, and tripping were all tied together in one brief instant and each could have been a factor in causing her injury, and no one can properly say as a matter of law that during that brief instant she should have looked at the sidewalk, rather than the people she was meeting. The law, of course, does not require pedestrians to constantly focus their eyes upon the streets and sidewalks they walk upon lest being deemed contributorily negligent as a matter of law. For the law is based upon the realities of life, one of which is that as they walk about people sometimes look at other people, at passing traffic, in store windows, at trees and birds, and even up at the sky. Thus, whether in looking away from the sidewalk while ducking under the tree limb and meeting other people on the sidewalk plaintiff was negligent is not a legal question, but a question of fact that can be answered only after considering that under our law, absent indications to the contrary, plaintiff had the right to act upon the assumption that defendant had not been and would not be negligent, and was therefore maintaining the sidewalk properly. Chaffin v. Brame, 233 N.C. 377, 64 S.E.2d 276 (1951).
Plaintiff’s statement, quoted in the opinion — “If I had been focusing my full attention on the sidewalk, I would have seen the unevenness” — is without significance since immediately before then she said, “Had I been looking at the sidewalk as I was walking, I don’t know whether or not I could have seen the unevenness.” But assuming arguendo that she might have seen the defect if she had focused on it, she had no positive duty to focus on it and the issue is still the one of fact stated above.